Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                  GREGORY F. ZOELLER
Oldenburg, Indiana                                  Attorney General of Indiana

                                                    ANDREW FALK
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                                 FILED
                                                                              Feb 19 2013, 9:19 am


                                                                                      CLERK
                               IN THE                                               of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court


                     COURT OF APPEALS OF INDIANA

OLIE MCNEAL,                                        )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 49A05-1207-CR-364
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Teresa A. Hall, Commissioner
                            Cause No. 49G16-1205-CM-31203



                                        February 19, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                      Case Summary

       Olie McNeal appeals his conviction for class A misdemeanor battery. The sole issue

presented for our review is whether the State presented sufficient evidence to support his

conviction. Finding the evidence sufficient, we affirm.

                              Facts and Procedural History

       The facts most favorable to the conviction indicate that prior to May 3, 2012, McNeal

and Kimberly Snowden dated and lived together for a few weeks. In the days prior to May 3,

2012, McNeal and Snowden had a fight. Snowden and her friend, Melissa, went to

McNeal’s apartment on May 3, 2012, to talk about the fight. While Snowden was at

McNeal’s apartment, McNeal asked Snowden for money. When Snowden refused the

request, McNeal became angry. McNeal put Melissa in a headlock. This made Snowden

mad and she told McNeal to take his hands off her friend. Snowden walked up to McNeal

and was “leaning against” him. Tr. at 19. McNeal then punched Snowden “pretty hard” in

the neck. Id. at 19-20. Snowden felt like she was going to “pass out” as a result of the blow.

Id. at 20. McNeal also pushed Snowden in the back and caused her to fall forward.

       Snowden called 911.       Indianapolis Metropolitan Police Officer Joel Reierson

responded to the scene. When he arrived, Officer Reierson noticed that Snowden was visibly

upset and he observed red marks on the right side of her neck. McNeal had fled the scene.

On May 15, 2012, the State charged McNeal with class A misdemeanor battery. Following a

bench trial held on June 21, 2012, the trial court found McNeal guilty as charged. This

appeal followed.


                                              2
                                Discussion and Decision

       McNeal challenges the sufficiency of the evidence to support his conviction. When

reviewing the sufficiency of the evidence, we consider only the probative evidence and

reasonable inferences supporting the conviction. Drane v. State, 867 N.E.2d 144, 146 (Ind.

2007). We neither reweigh the evidence nor assess witness credibility. Id. We consider

conflicting evidence most favorably to the judgment and will affirm the conviction unless no

reasonable factfinder could find the elements of the crime proven beyond a reasonable doubt.

Id.

       To convict McNeal of class A misdemeanor battery, the State was required to prove

that he knowingly or intentionally touched Snowden in a rude, insolent, or angry manner that

resulted in bodily injury to Snowden. See Ind. Code § 35-42-2-1. Here, Snowden testified

that McNeal punched her in the neck. Her neck turned red and the blow made her feel like

she was going to pass out. Snowden testified that she developed a bruise on her neck a few

hours later.

       McNeal concedes that the uncorroborated testimony of the victim is enough to sustain

his conviction. See Gregory v. State, 885 N.E.2d 697, 704 (Ind. Ct. App. 2008), trans.

denied (2009).     He further concedes that this Court may not reweigh the evidence.

Nevertheless, McNeal invokes the “incredible dubiosity rule” and argues that we may

impinge upon the factfinder’s responsibility to judge the credibility of witnesses when

confronted with inherently improbable testimony or coerced, equivocal, wholly

uncorroborated testimony. Manuel v. State, 971 N.E.2d 1262, 1271 (Ind. Ct. App. 2012).


                                             3
Application of the incredible dubiosity is rare, and the standard to be applied is whether the

testimony is so incredibly dubious or inherently improbable that no reasonable person could

believe it. Id. The rule applies only when a witness contradicts herself in a single statement

or while testifying, and does not apply to conflicts between multiple statements. Id.

       McNeal makes no assertion that Snowden’s testimony was coerced, equivocal, or

contradictory. McNeal boldly maintains that Snowden was obviously a disgruntled ex-

girlfriend and her testimony was therefore inherently improbable. We disagree with McNeal

that Snowden’s testimony was so inherently improbable that no reasonable person could

believe it. The trial court had an opportunity to hear Snowden’s testimony and to determine

her credibility, and McNeal has directed us to no legitimate reason to impinge on the

province of the factfinder and reassess that credibility. Moreover, we note that Officer

Reierson corroborated Snowden’s testimony when he testified that, upon his arrival at the

scene, he observed that Snowden was visibly upset with red marks on the right side of her

neck. The State presented sufficient evidence to sustain McNeal’s battery conviction.

       Affirmed.

KIRSCH, J., and MATHIAS, J., concur.




                                              4